UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-7296 NORTHERN ILLINOIS GAS COMPANY (Doing business as Nicor Gas Company) (Exact name of registrant as specified in its charter) Illinois 36-2863847 (State of Incorporation) (I.R.S. Employer Identification No.) 1844 Ferry Road Naperville, Illinois 60563-9600 (630) 983-8888 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with a reduced disclosure format. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] All shares of common stock are owned by Nicor Inc. Table of Contents Glossary ii Part I – Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income: Three months ended March 31, 2011 and 2010 1 Condensed Consolidated Statements of Cash Flows: Three months ended March 31, 2011 and 2010 2 Condensed Consolidated Balance Sheets: March 31, 2011 and 2010, and December 31, 2010 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II – Other Information Item 1. Legal Proceedings 28 Item 6. Exhibits 28 Signature 29 i Table of Contents Glossary AGL Resources.AGL Resources, Inc., the company with whom Nicor entered into an Agreement and Plan of Merger on December 6, 2010. ALJ.Administrative Law Judge. Chicago Hub.A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and other gas distribution companies. Degree day.The extent to which the daily average temperature falls below 65 degrees Fahrenheit.Normal weather for Nicor Gas’ service territory, for purposes of this report, is considered to be 5,600 degree days per year. FERC.Federal Energy Regulatory Commission, the agency that regulates the interstate transportation of natural gas, oil and electricity. Financial Reform Legislation.Dodd-Frank Wall Street Reform and Consumer Protection Act. Health Care Act.Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. Horizon Pipeline.Horizon Pipeline Company, L.L.C. (“Horizon”), a 50-percent-owned joint venture of Nicor, operates an interstate regulated natural gas pipeline of approximately 70 miles stretching from Joliet, Illinois to near the Wisconsin/Illinois border. ICC.Illinois Commerce Commission, the agency that establishes the rules and regulations governing utility rates and services in Illinois. IDR.Illinois Department of Revenue. IRS.Internal Revenue Service. LIFO.Last-in, first-out. Mcf, MMcf, Bcf.Thousand cubic feet, million cubic feet, billion cubic feet. Nicor.Nicor Inc., the parent company of Nicor Gas. Nicor Advanced Energy.Prairie Point Energy, L.L.C. (doing business as Nicor Advanced Energy), a wholly owned business of Nicor that provides natural gas and related services on an unregulated basis to residential and small commercial customers. Nicor Enerchange.Nicor Enerchange, L.L.C., a wholly owned business of Nicor that engages in wholesale marketing of natural gas supply services primarily in the Midwest, administers the Chicago Hub for Nicor Gas, serves commercial and industrial customers in the northern Illinois market area, and manages Nicor Solutions’ and Nicor Advanced Energy’s product risks, including the purchase of natural gas supplies. Nicor Gas.Northern Illinois Gas Company (doing business as Nicor Gas Company), or the registrant. ii Table of Contents Nicor Services.Nicor Energy Services Company,a wholly owned business of Nicor that, directly or through subsidiaries, provides customer move connection services for utilities and product warranty contracts, heating, ventilation and air conditioning repair, maintenance and installation services and equipment to retail markets, including residential and small commercial customers. Nicor Solutions.Nicor Solutions, L.L.C., a wholly owned business of Nicor that offers residential and small commercial customers energy-related products that provide for natural gas cost stability and management of their utility bill. NYMEX.New York Mercantile Exchange. PBR.Performance-based rate, a regulatory plan which ended on January 1, 2003, that provided economic incentives based on natural gas cost performance. PGA.Purchased Gas Adjustment, a rate rider that passes natural gas costs directly through to customers without markup, subject to ICC review. Rider.A rate adjustment mechanism that is part of a utility’s tariff which authorizes it to provide specific services or assess specific charges. SEC.The United States Securities and Exchange Commission. iii Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements Nicor Gas Company Condensed Consolidated Statements of Income (Unaudited) (millions) Three months ended March 31 Operating revenues (includes revenue taxes of $74.9 and $73.9, respectively) $ $ Operating expenses Cost of gas Operating and maintenance Depreciation Taxes, other than income taxes Income tax expense Operating income Other income (expense), net Other income .4 .5 Other expense ) ) Income tax benefit on other income - .1 ) ) Interest expense Interest on debt, net of amounts capitalized Other ) .1 Net income $ $ The accompanying notes are an integral part of these statements. 1 Table of Contents Nicor Gas Company Condensed Consolidated Statements of Cash Flows (Unaudited) (millions) Three months ended March 31 Operating activities Net income $ $ Adjustments to reconcile net income to net cash flow provided from operating activities: Depreciation Deferred income tax expense .2 Changes in assets and liabilities: Receivables, less allowances ) ) Gas in storage Deferred/accrued gas costs Derivative instruments ) Margin accounts - derivative instruments ) Other assets Accounts payable ) ) Customer credit balances and deposits ) ) Temporary LIFO inventory liquidation Other liabilities Other items Net cash flow provided from operating activities Investing activities Additions to property, plant and equipment ) ) Other investing activities .8 .8 Net cash flow used for investing activities ) ) Financing activities Proceeds from issuing long-term debt - Disbursements to retire long-term debt ) - Net repayments of commercial paper ) ) Net repayments of loan from affiliates ) - Dividends paid ) ) Other financing activities ) - Net cash flow used for financing activities ) ) Net decrease in cash and cash equivalents - ) Cash and cash equivalents, beginning of period .1 .6 Cash and cash equivalents, end of period $
